Title: To George Washington from William Stephens Smith, 21 October 1791
From: Smith, William Stephens
To: Washington, George



Sir.
New York October 21st 1791.

The arrival of Mr Hammond and the Objects of his Visit to America, will doubtless be made Known and explained to The President, previous to the receipt of this Letter. I cannot refrain from expressing my satisfaction on this Subject, as it fully proves the solidity of some points which I had the honor of stating in my Letter of the 6th of June last—If I can without presumption claim any merit as a private Citizen, in contributing to this amicable advance of The British Court to The President, and thereby furnishing the respective Nations with an opportunity of examining in a friendly manner the points of difference between them, it must afford me no small satisfaction—And if I Should have been so fortunate as to have excited in the mind of The President an Idea of my being capable of promoting the views and Interest of my Country at the Court of London, the solicitude I nourish on these subjects, and the ambition to serve and promote the wishes of The President, Induce me to offer myself as a Candidate for the station—In full confidences that notwithstanding the numberless marks of favour I have already experienced, that The President will not consider this application as

too great a pressure on his Goodness. I have the honor to be—The Presidents most Obliged Humble Servt

W. S. Smith

